202 Md. 655 (1953)
97 A.2d 134
STRAHL
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 3, October Term, 1953.]
Court of Appeals of Maryland.
Decided June 10, 1953.
Before SOBELOFF, C.J., DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
DELAPLAINE, J., delivered the opinion of the Court.
Nathan Strahl has applied here for leave to appeal from the refusal of a writ of habeas corpus.
Petitioner alleges that he was convicted by the Criminal Court of Baltimore on the charge of fraud for not paying a bill at the Lord Baltimore Hotel. He states that he *656 was given a room in the hotel on March 5, 1953, at about 12:30 a.m., and that when he went out of the hotel that night for a walk he was arrested by the police on suspicion of robbery, and about that time the hotel brought a charge of fraud against him. He claims that he had personal property in his room amply sufficient to cover the hotel bill, but no bill was ever presented to him. He alleges that he was illegally indicted. Defects in an indictment, if properly objected to at the trial, may be reviewed on appeal or on motion for a new trial, but they cannot be reviewed in a habeas corpus proceeding. Bergen v. Warden, Maryland House of Correction, 201 Md. 641, 92 A.2d 380; Bowie v. Warden, Maryland Penitentiary, 201 Md. 648, 92 A.2d 449.
Apparently petitioner's complaint is that the evidence was insufficient to sustain the charge. Habeas corpus cannot be made to serve the purpose of an appeal or a new trial to review the question of the guilt or innocence of the petitioner. Carroll v. Warden, Maryland Penitentiary, 201 Md. 647, 92 A.2d 449.
Application denied, with costs.